 LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.499($3.00) of each initiation fee for each member shall be retained by the InternationalSecretary-Treasurer and the balance returned or sent to the Local Union.SEC. 5.When any Local Union fails to report and remit to the InternationalSecretary-Treasurer the full amount of initiation fees and dues and assessments asprovided for herein, said International Secretary-Treasurer shall notify the LocalUnion President and the Recording Secretary of the Local Union of the fact, andfailing to receive a satisfactory response within ten days thereafter, the Local Unionshall stand suspended.The International Secretary-Treasurer may publish and dis-tribute a delinquent list of all such Local Unions so suspended.Manual-Order of Business for Conducting Local Union Meetings5.Report of Officers.FINANCIAL SECRETARY: The Financial Secretary should make a report toeach meeting indicating the dues collected and theamount of money submitted tothe Local Union Treasurer.(Sic.)As chairman of the dues committeemen, whoare his assistants,he should report their activities and progress.It is the duty ofthe Financial Secretary to keep a record and accurate check of the dues collectedby the dues committeemen.Local 911, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[Wand Corporation] iandJames Keener and Gideon Parker.Case No. 36-CB-150.December 18, 1958DECISION AND ORDEROn November 27, 1957, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in this case, finding that the RespondentUnion had engaged and was engaging in certain unfair labor prac-ticeswithin the meaning of Section 8(b) (1) (A) and (2) of theAct and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Union and the GeneralCounsel filed exceptions to the Intermediate Report, together withbriefs?The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent indicated below.As the record shows and the Trial Examiner found, Wand, byterminating its subcontract with Putnam, ousted the complainantsfrom the work they were doing at - the Johns-Manville buildingproject.IfWand were before the Board, the conduct, motivatedas it was by discriminatory reasons, would have been found to con-stitute an unfair labor practice within the meaning of Section 8(a)(1) and (3) of the Act.Northern California Chapter, The A8so-1The Board having been advised by the AFL-CIO that it deems the Teamsters' cer-tificate of affiliation revoked by convention action, the affiliation is accordingly amended.2 The Union also requested oral argument.As the record, exceptions, and briefs ade-quately present the issues and positions of the parties, the request is hereby denied.122 NLRB No. 39. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDciated General Contractors of America, Inc. et al.,119 NLRB 1026.8Nor can we agree with our dissenting colleague that the authorityof theNorthern Californiacase isin any way impaired by theSupreme Court's decision in theSand Doorcase4That case in-volved an entirely different provision of the Act, prohibitinga unionfrom inducingemployeesto strike because of a labor dispute withsome employer other than their own.The Court's statement thata union isfree to approach the employees'employerin order toobtain support for its labor dispute with the other employer mustbe viewed in this context, as the Courtmade clearwhen it expresslypointed out that Section 8(b) (4) (A) is limited to inducement ofemployees.Here,as intheNorthern Californiacase,however, thebasic question arises from the prohibition of Section8(a) (3) againstdiscrimination by an employer, not limited to his own employees,to encourage or discourage union membership.The facts showthatWand by its termination of the Putnam subcontract had asits objective, not the cessation of business for valid economic con-siderations, as suggested by our dissenting colleague, but the dis-crimination against Putnam's employees because of theirnonmem-bership in the Union, and we cannot readSand Dooras approvingthis discrimination.The facts here clearly show that the Union caused the discrimina-tion engaged in by Wand.Moreover, for the reasons set forth intheNorthern Californiacase, the Union's conduct also supports theseparate allegation of the amended complaint that the Union at-tempted to cause Putnam to discriminate against employees inviolation of Section 8(a) (3).Accordingly, we find merit in theGeneral Counsel's exception to the Trial Examiner's finding that itwas unnecessary to pass on this allegation.Although the dissentwould dismiss the complaint in its entirety, we can find no discussionwhatsoever of this phase of the case, and no reasoning as to whythe Board should permit the Union's indirect pressure on Putnamto discriminate against employees.In our opinion themeans bywhich the Union caused Wand todiscriminate and attemped to cause Putnam to do likewise, and theUnion's lack of success as far as Putnam was concerned, can furnishno defenseto the Union's unlawful conduct.Unlike Section 8(b)(4) (A), Section 8(b) (2) outlaws the discriminatoryobjectivesoughtby the Union, and not merely certain methods of seeking thatobjective.And in this respect the record is clear that the Union'sobjectivewas not simply to encourage union membership but toseek the ouster of nonunion employees.3Chairman Leedom considers himself bound by the decision of the Board majority inthe cited case.4 Local1976,'United Brotherhood of Carpenters and Joiners of America,etc. v. N.L.R.B.(Sand Door&Plywood Company),357 U.S. 93. LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.501For the foregoing reasons, we agree with the Trial Examiner'sconclusion that the Union violated Section 8(b) (2) and (1) (A)of the Act.The Union argues that its conduct was lawful becausepursuant to a subcontractor clause like the one in theNorthernCaliforniacase.However, the Board there found that such a clausewas lawful only insofar as it was to be implementedprospectively,on the ground that any possible discriminatory effect was too remoteand speculative.Significantly, the Board further found that sucha clause didnotconstitute a defense to the discriminatory removalof employees from a project where, as here, they were actuallyworking.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the Act, the National Labor Relations Board hereby orders thatthe Respondent, Local 911, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, and its officers,representatives, agents, successors and assigns shall:1.Cease and desist from :(a)Causing or attempting to cause Wand Corporation, or Putnam,or any other employer as to whom the Board wouldassert juris-diction, to discriminate against employees in violation of Section 8(a) (3) of the Act.(b)Restraining or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole James Keener and Gideon Parker for any lossof pay they may have suffered by reason of the discrimination againstthem, in themannerset forth in the section of the IntermediateReport entitled "The Remedy."(b)Post at its business offices copies of the notice attached tothe Intermediate Report marked "Appendix A."5Copies of thenotice, to be furnished by the Regional Director for the NineteenthRegion, shall be duly signed and posted immediately upon receiptthereof and maintained for sixty (60) consecutive days thereafterin conspicuousplaces, including all places where notices to membersare customarily posted.Reasonable steps shall be taken to insure5The notice shall be first amended by substituting for the words "The Recommendationsof a Trial Examiner" the words "Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be further sub-stituted for the words "Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat such notices are not altered, refaced, or covered by any othermaterial.(c)Mail to the Regional Director for the Nineteenth Regionsigned copies of the said notice for posting at the construction sitesofWand and Putnam within the jurisdiction of the Respondent,the employers willing, for sixty (60) consecutive days in placeswhere notices to employees are customarily posted.(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps have been taken to comply herewith.MEMBERFANNING,dissenting:I cannot agree with the majority's conclusion that Wand, a gen-eral contractor, would be in violation of Section 8(a) (3) of this Actsolely on the ground that it had terminated its contract with Putnam,an entirely independent employer.Section 8(a) (3) forbids dis-crimination by employers against employees. I do not believe itcan be extended to restrict the external business affairs of employersin their relations with other employers.Clearly and obviously thecessation of business between two employers, one of whom is aneutral and the other an employer involved in a labor dispute,as in the instant case, comes under the general heading of secondaryboycott.Section 8(b) (4) (A) forbids a union to strike or to induceemployees to strike to attain such an objective. In this case theRespondent persuaded Wand to boycott Putnam by means not for-bidden under this statute.The decision of Wand to accede to theRespondent's request, in my opinion, was entirely withinWand'sfreedom of choice in this area of the law.Valid business considera-tionsmight have persuaded this employer to subcontract only tounion subcontractors.Another employer, with equal validity, mightprefer to do business only with nonunion subcontractors.To holdthat an employer must continue to do business with a nonunion sub-contractor on pain of violating Section 8(a) (3) goes far beyondanything contemplated by this statute. It goes without saying thatthe Respondent's request that Wand engage in such a boycott wasnot a violation of Section 8(b) (2) or 8(b) (1) (A).I have read the several opinions inNorthern California Chapter,The Associated General Contractors of America, Ine., et al.,119NLRB 1026, upon which the majority relies. A more recent decision,however, is that of the U. S. Supreme Court inLocal 1976, UnitedBrotherhood of Carpenters and Joiners of America, etc. v. N.L.R.B.(Sand Door d Plywood Co.),357 U.S. 93. In that case the Courtpointed out that Congress did not forbid all forms of secondaryboycotts in legislating the Taft-Hartley Act.The Court said:...Thus, much that might argumentatively be found to fallwithin the broad and somewhat vague concept of secondary LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.503boycott is not in terms prohibited.A boycott voluntarily en-gaged in by a secondary employer for his own business reasons,perhaps because the unionization of other employers will protecthis competitive position or because he identifies his own interestswith those of his employees and their union, is not coveredby the statute.Likewise, a union is free to approach an em-ployer to persuade him to engage in a boycott, so long as itrefrains from the specifically prohibited means of coercionthrough inducement of employees.[Ibid,at pages 98-99.]In my opinion, the above language of the Supreme Court of theUnited States is dispositive of the issue in this case.Under theCourt's decision the Respondent was free to approachWand, aneutral employer, and to persuade it to boycott Putnam, a nonunionsubcontractor.Whether or not this is a desirable policy in the fieldof labor-management relations is a matter for Congress, but not thisBoard to decide.As one entrusted only with the function of ef-fectuating the intent of Congress, I am bound to accept the SupremeCourt's interpretation that one employer's refusal to do businesswith another "is not covered by the statute."The majority takes the position that the Supreme Court in theSand Doorcase did not intend to say, as it did in the clearest andmost specific language, that "a union is free to approach an employerto persuade him to engage in a boycott." Rather, the majority be-lieves that the Supreme Court did not consider the possibility thatthe General Counsel could have alleged a violation of Section 8(b)(2) rather than Section 8(b) (4) (A). If the majority is right, thenthe language of the Court was, indeed, ill-considered.For thesituation presented in theSand Doorcase is identical to the onewith which we are here concerned. I cannot take the position thatthe Supreme Court, faced with an alleged violation of Section 8(b) (4) (A), would disregard other provisions of the statute in stat-ing that an employer could lawfully be induced by a union to boycottanother employer.As the Court pointed out, the various provisionsof the Taft-Hartley Act were hotly debated.Those who were in-terested in a broad policy to condemn all secondary boycotts assuch "were unable to secure its embodiment in enacted law." I mustaccept the Court'scaveatthat we should be wary least by construc-tion the statute is interpreted to mean what Congress was carefulto avoid.I cannot stretch Section 8(b) (2) and 8(a) (3) to covera specific situation that the Court, carefully analyzing the statuteand the intent of Congress, has held lawful.Accordingly, I would dismiss the complaint in its entirety.MEMBERJENKINS took no part inthe consideration of the aboveDecision and Order. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding is brought under Section 10(b) of the National Labor RelationsAct, 61 Stat. 136, pursuant to a complaint issued by the General Counsel of theNational Labor Relations Board against Local 911, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.Thecomplaint dated May 14, 1957, as later amended, alleged that Respondent had en-gaged in unfair labor practices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act.Copies of the complaint, the charge upon which it was based, and noticeof hearing thereon were duly served upon Respondent.The complaint alleged that: (1) Wand Corporation was a subcontractor engagedin construction at a plant near Chiloquin, Oregon; (2) Ned Putnam, an individualproprietor,was hired by Wand to perform a portion of this work; (3) and on orabout March 6, 1957, Respondent caused Wand to remove two Putnam employees,James Keener and Gideon Parker from the job because they were not members ofRespondent.Respondent's answer denied the commission of any unfair labor prac-tices and further alleged that if Keener and Parker had been removed from theproject it was solely the act of Wand and not of Respondent.Pursuant to notice, a hearing was held at Klamath Falls, Oregon, before the dulydesignated Trial Examiner, on October 15 and 16, 1957.The parties were repre-sented by counsel who were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evidence.Respondent was givenpermission to file an exhibit after the conclusion of the hearing; the document hasbeen duly submitted, objection to its receipt made by the General Counsel, and itishereby received in evidence as Respondent's Exhibit No. 2.1At the close ofthe hearing, the parties were given an opportunity to argue orally and to file briefs.The General Counsel presented oral argument and a brief has been received fromRespondent and considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSWand Corporation is a California corporation having its principal office andplace of business at Pasadena, California, where it is engaged in the constructionbusiness.In February 1957 Wand became a subcontractor for the Fuller Company,a general contractor engaged in the construction of a plant for Johns-Manville Cor-poration at Chiloquin, Oregon.For its services in 1957 under this contract Wandwill receive a sum in excess of $50,000.Ned Putnam is an individual doing business as a logging contractor in the Statesof Oregon and California with his principal office at Klamath Falls, Oregon.Dur-ing the year 1956, Putnam performed logging services in the State of Californiafor which he received a sum of approximately $300,000. I find that Wand andPutnam are each engaged in commerce within the meaning of the Act and that itwould effectuate the purposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal911, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, AFL-CIO, isa labor organization admitting to membershipthe employees of Putnam.III.THE UNFAIR LABOR PRACTICESA. Introduction; backgroundThe incident under consideration herein took place on March 6, 1957, on a con-struction site near Klamath Falls, Oregon.Two employees, James Keener andGideon Parker, allegedly lost their employment because Respondent caused a sub-contractor on the job to remove the men from the job site.1Although the exhibit has been received, I agree with the General Counsel that theexhibit, reflecting a statement by another representative of the General Counsel, in an-other proceeding involving a labor contract hereinafter treated, does not support theposition of Respondent herein.Not only is the statement not a concession of thelegality of the contract but further, the issue was a different one from that under con-sideration herein.See footnote 3. LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.505The general contractor for this construction project was George A. Fuller Co.; Iwill later treat with the claim of Respondent that Fuller was signatory to laboragreements covering this project.A subcontractor on the job was the Wand Cor-poration which had contracted with Fuller to install roofing, decking, and siding.This subcontract had been signed on or about February 4 and Wand had startedactual operations on or about February 18, 1957.Wand encountered the problemof transporting its raw materials from a railroad siding one-fourth of a mile acrossopen country to the plant site.On or about February 20 or 21, it contracted withone Lowell Jones to transport the raw material from the siding to the job site. Jonesstarted the job but ran into difficulty because his equipment was not suited to opera-tion in the mud.Itbecame apparent that a replacement for Jones would be required and Jonesrecommended Ned Putnam because the latter had more suitable equipment.Ameeting was arranged between Putnam and Wand representatives on or aboutMarch 1.On that date, Superintendent Calvin Phelps of Wand, who is also vicepresident of that concern, orally contracted with Putnam that the latter wouldperform this operation at the same price Jones had quoted.Thus, Putnam becamea sub-subcontractor on the job; nothing was said at this time about union workingconditions.Itwas agreed that Putnam would start on Tuesday, March 5, and on Saturday,March 2, Parker and Keener, having been assigned by Putnam to the project, movedthe Putnam equipment to the job site.Wand, it may be noted, directly employstwo crafts, carpenters and laborers, and has contracts with labor organizations forthese crafts.The motorized equipment on this particular project was equipmentwhich fell within the normal jurisdiction of the Teamsters organization.In the interim, Phelps, who testified that Wand generally respects all applicableunion agreements on its construction projects, apparently a reference to complyingwith prevailing local conditions, was informed that Putnam was a nonunion con-tractor, as indeed was the case.Phelps contacted Putnam and arranged a meetingwith him for Sunday morning, March 3.At the meeting, Phelps verified thatPutnam was indeed a nonunion contractor and raised the issue of his nonunion help;he expressed concern that this might result in protests by labor organizations overthe presence of these nonunion men and delay performance of the job.2 Phelpsposed the issue as one of having Putnam's men do the job and run the risk ofinterruption or else having Wand lease Putnam's equipment and provide its own,presumably union, operators.Putnam refused to accede to the latter alternativeand the men ultimately agreed that Putnam would start the job as scheduled onMarch 5.Keener and Parker reported to the job site on Tuesday, March 5, and workedthe day without any difficulty or interruption.Putnam was not on the project, hav-ing left on a trip, but the two men were fully instructed as to the job to be under-taken.There was no supervisory or other representative of Putnam present; in-deed, there is no evidence that Putnam has any supervisors in his employ otherthan himself.The work of the two men was entirely satisfactory to the Wandrepresentatives onMarch 5, as was the case the following day, March 6.B. Intervention of Respondent on March 6At approximately 1:30 p.m. on March 6, a representative of Respondent, Busi-ness Agent Verne Berry, appeared on the job site. Berry, as he testified, had beeninformed by his superior, Financial Secretary Gregory Judd of Respondent, thatPutnam equipment had been seen on the Fuller construction job.According toJudd, he instructed Berry to call upon Wand and advise Wand that it was not liv-ing up to the terms of the AGC agreement.3Berry proceeded to the job site and observed the operation of the two pieces ofPutnam equipment, but did not on this or any other occasion speak to the two men,presumably not union members; indeed there is no evidence of any attempts by0The record does not disclose whether any other nonunion contractors were on thisproject.3 This is a labor agreement covering the State of Oregon and part of the State ofWashington then in effect between Portland Chapter Heavy and Highway, the AssociatedGeneral Contractors of America, Inc., et al., and Joint Council 37 of the InternationalBrotherhood of Teamsters ; the latter signed the contract in behalf of its locals includingRespondent which also signed.Wand was not a member of any of the several associationssignatory to the contract, but is allegedly bound under a clause, article IV, making theterms of the contract applicable to subcontractors.This is a matter of defense byRespondent and is treated hereinafter. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent to interest thesemen in unionrepresentation.He contactedSuperin-tendent Phelps who was accompanied by his general foreman, Harry Trumblee.According to Phelps, Berry asked what the men weredoingon the job "as theywere non-union."Berry added that these men "were not permitted to work onthe job."4Berry, Phelps, and Trumblee entered the Wand shack on the job site.Accord-ing to Phelps, he explained that Putnam men were performing unloadingoperationsforWand.Phelps indicated his desire to "conform" with Respondent, apparentlya reference to local working conditions, and asked if the two men couldjoin Re-spondent and then be permitted to work. Berry replied that he doubted that thiscould be done.According to Trumblee, and I so find, Berry stated that the Putnamemployees were not union members and could not work there. Both Phelps andBerry testified that Phelps offered to pay the union dues for the men; according toPhelps, and I so find, the offer was to pay initiation fees as well as dues. Berryhowever expressed doubt that this could be done, but did not claim that it was un-lawful or make any more suitable proposal.At approximately this point, Phelps asked that Berry telephone his superior, Judd,in aneffort to find another solution to the problem. Berry telephoned Judd, con-versed with him, and then told Phelps, as the latter testified, that "it was no go.They [the two men] would have to leave." Berry also stated that "these gentlemencould not be put in the union and our operation [Wand's] be continued."5At some point in the conversation, Berry admittedly told Phelps that it wouldtake "a consigned [sic] contract" between Putnam and the AGC, apparently a ref-erence to Putnam's signingup under the AGC contract, to straighten out Putnamwith Respondent.The trend of Respondent's thinking is disclosed by Berry's fur-ther testimony that in Respondent's view Respondent was interested in a contractwhich would bind Putnam on all construction jobs and not just with respect to thetwo men on this particular job.Phelps at this point expressed a desire to speak with Judd; Berry promptly tele-phoned Judd and turned the telephone over to Phelps.According to Judd, H. W.Waits, Jr.,manager of the Klamath Falls Building Trades Construction Councilhappened to be in his office at that moment and he asked Waits to listen in onthe extension phone.Waits testified that such was the case and that he participatedin at least part of the conversation. Judd did not recall any of the conversationbetween Phelps and Judd. Phelps testified that he had spoken with Waits on vari-ous occasions but did not recall talking with him on this occasion, or knowing thatsomeone else was on the line.There is, however, no other substantial difference between the testimony of Phelpsand Judd.Phelps testified that he asked Judd if the two men could be put in theUnion, presumably Respondent, and continue working. Judd replied in the nega-tive, stating that Putnam was a nonunion organization, that he wanted that organi-zation to "be affiliated" with Respondent, and that he was interested in the entireorganization and not just the two men.6Judd pointed out that Respondent had been experiencing difficulties with Put-nam for some time, apparently a reference to Putnam's entry into the constructionfield, and repeated that he wanted the entire organization.Phelps' testimony wascorroborated by Trumblee, who testified that after the talk Phelps stated to Trum-blee and Berry that Judd wanted the entire organization in Respondent.According to Judd, Phelps asked how the problem could be cleared up and heinformed Phelps that he wanted him to live up to the AGC contract. Judd ex-plained herein that by this he meant that Wand had fallen down by employing anonunion concern.The testimony of Waits is to the same effect, viz, that Juddand Phelps discussed the two Putnam men and that Judd told Phelps the AGCcontract would have to be lived up to by Wand. Phelps then stated that he desiredno union difficulty and would have Putnam removed from the job.Waits furthertestified that he reminded Wand of still another contract between Wand and the4 There is a partial conflict between the testimony of Berry and Phelps. The latter wasa clear and concise witness whose recollection impressed me as the superior and his testi-mony has been credited when in conflict with that of Berry. The latter conceded, in thisinstance, that he asked Phelps what Putnam men were doing on the job.5According to Berry, he asked Judd if the AGC contract was applicable to Wand, thelatter a nonsigner, and further whether any exception could be made for Putnam ; Juddallegedly replied that no exception could be made.According to Berry, he did not mentionto Judd the offer of Wand to pay the initiation fees and dues.9At the time Putnam had approximately 100 employees and most of its work, it appears,was in logging operations. LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.507local Building Trades Construction Council wherein Wand had agreed to employonly workmen in good standing in labor organizations affiliated with the Council;this of course included Respondent.I deem it unnecessary to resolve the conflict herein in all of its ramifications.Firstly,Phelps was interested in getting the job done and he was not likely toexaggerate Judd's remarks on the Putnam situation;this tends to support his tes-timony which has been previously credited.And, as noted, Respondent had madeno effort to organize the Putnam men on the job.Moreover,even in the face ofJudd's testimony, it is clear that Judd was objecting to the employment by Wandof a nonunion contractor, Putnam, and wanted Wand to live up to the AGC con-tract,allegedly bindingWand, by ceasing to utilize this nonunion subcontractor.This, of course, is consistent with Phelps' testimony that Judd expressly disclosedhis interest in a contract covering all of Putnam's employees.Accordingly,I creditPhelps' testimony to this effect.Ifind, therefore, that Wand was told by Judd that the two Putnam employeeswould not be admitted into membership in Respondent and that Wand was in vio-lation of its contract with Respondent by utilizing Putnam and Putnamhelp.AsPhelps testified,when the telephone call was made it was understood betweenPhelps and Berry thatunlessRespondent authorized the use of the two Putnammen, Wand would have to cease operating with Putnam help. I so find. .Berry had no allusions about this for he and Phelps,after the telephone conver-sation, discussed the problem of relieving the two Putnam men from the job becauseat that moment the two men had a truck partially loaded with supplies.Berryagreed that the two men could finish that particular load.Phelps then instructedTrumblee in the presence of Berry to notify the two men that they were throughand to leave the job site.He also instructed Trumblee, on this occasion,to ceaseoperations with Putnam menuntilthey were straightened out with the Union.Berry then left the premises.Trumblee, as he testified, promptly informed the two Putnam employees thatthey would have to get straightened out with Respondent before they could per-form any further work on the job.Keener, one of the two, testified substantiallyin accord with Trumblee, but added that he was uncertain whether Trumblee toldthe men to arrive at some agreementwithRespondent or rather to get straightenedout with Respondent.Ifind that in both alternatives there is a requirement forunion clearance at the very minimum.The men having been instructed to finish their previously started load beforeleaving, they proceeded to do so.About one-half or three-quarters of an hour later,apparently just before the men left,Phelps informed them that he had offered topay whatever initiation fees or dues Respondent might require but that the offerhad been rejected.As appears previously, Phelps made the offer to Berry, but thelatter testified that he never relayed it to Judd.According to Keener,Phelps alsostated that Respondent was not interested solely in the two men but was interestedrather in the entire Putnam complement of personnel.The men then left the job.They were never recalled by Wand and Wand did not thereafter contact Putnam,although Putnam was later paid for the time the men had put in on the job.Wand promptly arranged to obtain another contractor to take over the Putnamwork.This other contractor finished the work approximately 6 weeks later, al-though it appears that this was not full-time work on his part.Itmay be notedthat the new contractor encountered no difficulty with Respondent because hisequipment differed from that of Putnam and accordingly the work fell within thejurisdiction of another labor organization.Ifind, in view of the foregoing,thatRespondent demanded that Wand ceasedoing business with Putnam and remove Putnam men from the job. I further findthatWand, after failing to persuade Respondent to accept a more lenient course ofaction, or indeed any other course of action,yielded to this ultimatum.It is obvi-ous, and I find, that Respondent Union caused Wand to take this action and therebycaused the removal of the employees from the job.C.Contentions and conclusions(1)Respondent adduced evidence to the effect that the general contractor,Fuller,was bound by the AGC contract with Teamsters and that as a result the contract,pursuant to its subcontractor clause, was binding upon Fuller's subcontractors,viz,Wand and Putnam. Treating first with the problem of Fuller's alleged contractwith Teamsters,Financial Secretary Judd of Respondent testified that a prejob con-ference was held with a representative of the Fuller Company,one Swan, by allinterested labor organizations including Teamsters,atwhich Swan agreed to liveup to the terms of the AGC contract with Teamsters heretofore described. Signifi- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcantly, Judd admitted that this conference was held beforeconstruction had started.The contract, according to Judd, was not presented to Swan atthe time of anotherconference held soon after work had started because Swan "already had it."As is apparent from the foregoing, Fuller, apparently not a member of PortlandChapter AGC, agreed to be bound by this contract at a time when it had noemployees on this construction project.The contract is a labor contract whichcovers the basic aspects of the employer and employee relationship, and expresslystates initspreamble that it is a binding agreement "for the purposeof governingthe employment of individual members of the Union [Council 37] by the Con-tractor."There is also established a union shop contingent upon qualification withthe provisions of Section 8(a)(3) of the Act.It is by now well settled that a prehire contract of this type, entered into beforeany employees are on the job, is violative of the Act and is accordinglynot openas a defensetoRespondent herein with respect to Wand or Putnam as purportedsubcontractors allegedly bound by the subcontractor clause.Thisisso becausethe employees of the general contractor, just as is the case with the employeesof the subcontractors discussed below, have had a bargaining representative notof their own choosing foisted upon them.Hibbard Dowel Co.,113NLRB 28;Safeway Stores, Incorporated,111NLRB 968;Universal Food Service, Inc.,104NLRB1;InternationalMetal Products Co.,104NLRB 1076; andJohn B.Shriver Company,103 NLRB 23.(2) It is a further contention, on the assumption that the Fuller contract wasnot an unlawful prehire contract, that article IV thereof captioned "Sub-Contrac-tors" is binding upon Wand and Putnam and is therefore a defense in this pro-ceeding.This article provides as follows: "The terms and conditions of thisAgreement affecting the Contractor shall apply equally to any sub-contractor em-ployed by the Contractor on work covered by this Agreement, and likewise toany sub-contract which the Contractor shall enter into.A sub-contractor is onewho takes over any part or a complete section of a general contract, includingboth the furnishing of material for, and the performance of labor on the job."It is clear, and I find, that this article is intended to make the contract appli-cable to any portion of the work turned over to a subcontractor or his subcon-tractor and as a result would ostensibly be applicable to the employees of Wandand Putnam.A brief consideration of the subcontractor clause will readily demonstrate thatit is flagrantly violative of the Act.Section 7 of the Act guaranteesemployeesthe right to "self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection" as well as the right to refrain from any or all suchactivities.Section 8(a)(5) of the Act imposes the obligationon anemployerto bargaincollectively with a labor organization as the representative of his employees.Ob-viously employees allegedly bound by such a clause have not chosen a labororganization to represent them, a right guaranteed them under the Act; to thecontrary, the general contractor, not even their employer, has decidedthis forthem and foisted such representativeupon them.Section 8(a)(3) of the Act forbids alldiscriminationby an employer but fora narrow exception which permits a limited union shop under certain specifiedcircumstances only where the labor organization is the majority representative ofthe employees as provided in Section 9(a) of the Act.Obviously this cannot bethe case in a prehire contract.Radio Officers' Union of The Commercial Teleg-raphers Union, AFL (A. H. Bull Steamship Company) v. N.L.R.B.,347 U.S. 17.To hold that a labor organization which does not represent the employees ofPutnam, or of Wand for that matter, and members of the AGC signatory to thecontract who do not directly employ these workers may by contractimpose abargaining representative not of their own choosing upon such workers is to flyin the face of the basic core of the Act's objectives.This is so because Section 7specifies the right "to bargain collectively through representatives of their ownchoosing."Accordingly, I find that the subcontractor clause becauseof its in-trinsic illegality cannot serve as a defense to Respondent herein?(3)That the demand upon Wand was the proximate cause of theloss of em-ployment by Keener and Parker and that Respondentas a resultbrought aboutor caused their ousterfromthe job is obvious.But for theintervention of Re-spondent's representative the twomen wouldnot have lost theiremployment on7For an extended discussion on this topic see 119 NLRB 1026 (Intermediate Report). LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.509this project.Indeed, there is no evidence of any other contributing cause, remoteor otherwise.For Respondent's conduct to constitute a violation of Section 8(b)(2) of theAct it must have caused or attempted to cause"an employertodiscriminateagainstan employeein violation of (a)(3)" of the Act [emphasis added].Firstapproaching that issue, it is readily apparent that Wand has engaged in such adiscrimination.Wand was the contractor with Putnam for the work, had theauthority to terminate the contract and thereby exclude Putnam and Putnam em-ployees from the job, and proceeded to do precisely that because the employeeswere not members of Respondent.Even if the subcontractor clause were legal,the two employees were not given the 30 days required by the statute to perfectunion membership.AlthoughWand is not before the Board in this proceeding, it is clear, and Ifind, that Wand's conduct constitutes discrimination within the meaning of Section8(a)(3) of the Act.Radio Officers' Union, supra.Itwould appear to automati-cally follow that Respondent's conduct was, as a result, violative of Section 8(b)(2)of the Act, and further of Section 8(b)(1)(A).As the Board aptly stated inUnited Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry, etc., Plumbers and Steamfitters Local Union No. 234 (CarrierCorporation),112 NLRB 1385, 1387:In this case, the Respondents resorted to economic pressure-not the directtype usually associated with 8(b)(2) violations-but an indirect type of pres-sure calculated to force Turner [the subcontractor] through Carrier [the con-tractor] to engage in discriminatory conduct.Thus, because ofthe businessrelationshipbetween Carrier and Turner, theformer was in a position toinfluence effectively the personnel policies of the latter.Carrier had the power,notwithstanding any possible responsibility for damages, to terminate any exist-ing contract with Turner and to withhold the award of future contracts.Cognizant of this power, the Respondents ordered its members, the super-visory employeesof Carrier,to shut down the job in order to cause Carrierto terminate its subcontract with Turner, unless the latter complied the Re-spondents' discriminatory objective.In this posture, it is obvious that theRespondents were applying potent economic coercion against Turner.Whilewe do not say that any kind of indirect pressure is prohibited, we hold, withjudicial approval, thatSection (b)(2) proscribes indirect pressure of this char-acter as well as direct pressure to induce employee discrimination.5The testisnot whether the pressure is direct or indirect, but whether it is intended tocause a violation of Section 8(a)(3)and whether it is reasonably calculatedto bring about that result. Itisclear that the pressure in this case, appliedthrough another employer, meets this test.Accordingly,we find that theRespondents violated the Act by attempting to cause Turner to discriminateagainst its employees. [Emphasis supplied.]Local Union No. 55, and Carpenters'District Council of Denver,et at. (Pro-fessional and BusinessMen'sLifeInsurance Company),108 NLRB 363, enfd. 218F. 2d 226(C.A. 10).This presents for consideration a more recent line of cases where the Board, ifI interpret the decisions correctly,appears to have deviated from the principlestated in the last cited case.In an earlier case, the Austin case, the Board held that Austin,a general con-struction firm which had contracted with Pinkerton to supply guards for a con-struction project, had violated Section 8(a)(3) of the Act by cancelling the Pinker-ton contract at the request of a labor organization because the guards were notunion members.The Board expressly placed reliance on the fact that althoughthere was no employer-employee relationship between Austin and the guards, theredid exist "an intimate business relationship"between Austin and Pinkerton, viz,Austin's veto power over Pinkerton personnel in that the Austin-Pinkerton contractprovided that guards not acceptable to Austin were to be removed and replaced.Austin Company,101NLRB 1257.Despite language in more recent decisions cited below directing attention to theforegoing facet of theAustindecision,that case also pointed out, as is discussedbelow, that the Actprecludesany employerfrom discriminating with respect to any employee,for Section 8(a)(3) does not limit its prohibitions to acts of an employer vis-a-vis his own employees.Significantly,other sections of the Act do limit theircoverage to employees of a particular employer.Thus, Section 8(a) (5) makes 510DECISIONSOF NATIONALLABOR RELATIONS BOARDitan unfair labor practice for an employer"to refuse to bargain collectivelywith the representative ofhisemployees..."and Section 8(b) (4) (B) pro-hibits a labor organization from striking to force or require any other em-ployer to recognize the labor organization"as the representative of his em-ployees.. .Thus, the omission of qualifying language in Section 8(a)(3)cannot be called accidental.Moreover,Section 2(3), in defining the term"employee," provides that the term ". . . shall not be limited to the employeesof a particular employer, unless the Act explicitly states otherwise...."Thestatutory language therefore clearly manifests a congressional intent not todelimit the scope of Section 8(a)(3) in the manner urged here by RespondentAustin.'[Emphasis supplied.]'The Supreme Court, in different factual situations, has recognized, and attachedgreat weight to, this lack of delimiting language in Section 8(a) (3). InN.L.R.B. v.Hearst Publications, Inc., et at.,322 U.S. 111, that Court said, "Congress . . . wasnot thinking solely of the immediate technical relation of employer and employee.It had in mind at least some other persons than those standing in the proximatelegal relation of employee to the particular employer involved In the labor dispute."And inPhelps Dodge Corp. v. N.L.It.B.,313 U.S. 177, the Court said, "The broaddefinition of `employee,' `unless the Act explicitly states otherwise,' . . . expressedthe conviction of Congress `that disputes may arise regardless of whether the dis-putants stand in the proximate relation of employer and employee. ..'The Board then refrained expressly from delineating the area in which an em-ployermay violate Section 8(a)(3) despite the absence of a direct employer-employee relationship.In theCarriercasesupra,the Board appeared to reaffirm the broad implicationsso aptly stated in theAustincase.There the Board noted, as set forth above:. . because of the business relationship between Carrier and Turner,the formerwas in a position to influence effectively the personnel policies of the latter.Car-rier had the power,notwithstanding any possible responsibility for damages, toterminate any existing contract with Turner. . . .Section 8(b)(2) proscribes indi-rect pressure of this character as well as direct pressure to induce employee dis-crimination. . . .Despite circumscribing language in subsequent decisions,the simple fact is thatinCarrierthe Board did find a violation of Section 8(b)(2) based upon pressureexerted not directlyupon the employer but upon Carrier who had contracted withTurner, the employer.Significantly,the decision is silent concerning the existenceof any clause in the contract similar to that found in theAustincase.A recent case is illustrative of the departure from the foregoing doctrine.TheGreat Atlantic & Pacific Tea Co. et al.,116 NLRB 943, 946. There the Boardoverruled findings of unfair labor practices involving Section 8(a)(3) and (1) andSection 8(b)(2) and (1)(A) of the Act. In that case A & P had orally con-tractedwith independent truckers to deliver and unload material at an A & Pterminal.The employees of the independent truckers lacked clearance from therespondent labor organization which demanded that the A & P terminal managerhave the men clear themselves with that organization.The latter ordered theemployees to leave and obtain such clearances.The Board went on to point out:In our opinion,the facts of the instant case are readily distinguishable fromthose in theAustincase.The Company was under no contract with thetruckers which accorded it any appreciable measure of control or"veto power"such as was provided for expressly in the Austin-Pinkerton agreement; theCompany neither regulated nor controlled the employment of the unloaderswho were employedby thetruckers;and the truckers had no relationship withthe Company other than that which was necessary to enable them to makedeliveries.In theCarriercase,3 the Board delimited theAustinrules by declining toextend its application to a situation where the formal veto power,as existedin the contractual relationship in theAustincase,was absent.Likewise, intheStandard Oilcase,4 the Board pointed out that "the facts inAustin Com-pany,particularly the contract there involved,"made that case inapplicable8 United Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the U.S. and Canada, AFL (Carrier Corporation),112 NLRB 1385.4 Los Angeles Building and Construction Trades Council,AFL (Standard Oil Com-pany of California),105 NLRB 868. LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.511to the situation under consideration.And recently in theFrickcase,5 theBoard found that as there was no evidence that a contractor was investedwith any control over the terms and conditions of employment of a subcon-tractor's employees to constitute the contractor an employerof these em-ployees, the union did not cause the contractor to discriminate within themeaning of the Act. In so holding, the Board stated that since theAustincase, it has been its policy that, for the purpose of Section 8(a)(3) andSection 8(b)(2), a general contractor was not an employer of a subcon-tractor's employees unless he possessed sufficient control over the employmentrelationship as to constitute him a joint employer of these employees.TheBoard made it clear that it deemed it crucial to its resolution of the issue todetermine whether the general contractor had "sufficient contractual controlover the subcontractors' employees." 6We find that the rationaleof thesecasesisequally applicable here.Under these circumstances, and on the basis of the record as a whole, wefind, contrary to the Trial Examiner, that the Company and the independenttruckers did not have such anintimate business relationshipas to constitutethe Company the employer of the three complainants.Accordingly,we con-clude that the Respondent Company did not discriminate against the com-plainantswithin the meaning of Section 8(a)(3), and that the RespondentUnion did not cause the Respondent Company to discriminate in violationof Section 8(b)(2).7Accordingly,we shall dismiss the complaints against the Respondents intheir entirety.[Emphasis supplied.]5United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the U.S. and Canada, AFL,116 NLRB 119.Cf.West Texas Utilities Company,108 NLRB 407, where the Board relied onthe existence of a formal contract provision giving the general contractor the right"to remove any employee from work" to find a general contractor an "employer" ofits subcontractor's employees.7In view of our determination herein, we deem it unnecessary to pass on theother defenses and contentions of the Respondents.However,in a more recent case there appears to have been at least a partialdeparture from the foregoing and return to theAustinrule.SeeMorse Brothers,Harrisburg Sand and Gravel Co., et al.,118NLRB 1312,where the Boardadopted the Trial Examiner'sfindings of unfair labor practices against a labororganization predicated in large measure on pressure exerted not on the employer,Morse Gravel Co., but on the general contractor, Shields, to whom Morse wasdelivering concrete.As the TrialExaminer stated"It is undisputed that prior toSeptember 7, 1956, the Union did not represent a majority of the employees ofthe Company[Morse]in an appropriate unit for collective bargaining.Neverthe-less, on that date the Union initiated picketing on the Shields job site for the pur-pose of forcing the Company to assist it, in forcing the Company's employees tojoin the Union..It is clear that Morse Brothers was not at first a willingpartner of the Union, but when faced with the economic pressure placed upon itby the Union,through Shields,Morse Brothers surrendered. . .[Emphasissupplied.]All of the foregoing demonstrates,it is true, that when an approach is made tothis issue on the basis of"contractual control"over employees,or the presenceof an"intimate business relationship,"an employer and a labor organization maywell be absolved of unfair labor practices if the employer does nothave contrac-tual controlover employees so as to render them his own, for practical purposes,within the meaning of theAustincase,supra.But there is a more basic approach in which a violation may be committed andthis is the area indeed which the Board itself recognized in theAustincase andin fact applied in theCarrierdecision.The fact is that the ban of Section 8(a)(3) is directed to, within the language of the statute, "an employer"discrimi-nating in regard to hire or tenure of employees.There is no mention of discrimi-nation with respect to his own employees.As the Board noted in theAustindecision,other sections of the Act do limit their coverage to employees of a par-ticular employer.The Board decided that the omission of such qualifying lan-guage in Section 8(a)(3) could not be deemed accidental.More significantly, theBoard further noted that the definition of employee in the Act specifically statedthat the term"shall not be limited to the employees of a particular employer un-less the Act explicitly states otherwise." 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith all due, respect, to the more recent Board decisions, the issue in logic isnot whether an employer has "contractual control" over the employees involved,but rather whether he had thede factoor actual authority to remove them fromthe job; whether he proceeded to do so; and thus, as a result, whether he therebycaused a discrimination with respect to their tenure of employment because oftheir union activities or lack thereof.Any other view flies in the face of thebroad language of the Act set forth above and fails to take cognizance of theobjectives of the Act and the realities of the situation.Even on the criterion of "control" over employees, what better evidence ofcontrol.is there than the situation where the general contractor literally ousts theemployees of his subcontractor from the job and terminates his contract with thesubcontractor.Iam at a loss to comprehend how the presence or absence of"contractual control" can add to or detract from this situation.The simple factis that the contractor in this case, Wand, had exercised his prerogative to termi-nate the contract and oust employees of Putnam from the job because of theirabsence of union membership or activity pursuant to pressure from Respondent.This isdirectaction,directlycaused by Respondent, and carried out by the party,Wand, who hascontrolover the work being done for him. Indeed there was nomanagement representative of Putnam on the job and for all practical purposesifany supervision was needed it would have had to come from Wand.Itmay be claimed that there can be no discrimination because the employerdid notdischargethe employees of the subcontractor.The simple answer is thatthe employer, acting within his authority as an employer, who meets the Act'sdefinition of an employer, has nevertheless accomplished a discrimination withrespect to the "tenure of employment" of employees who meet the Act's definitionof employees.As for the responsibility of Respondent, the fact that the coercive thrust isexerted upon these employees by means of an intermediary or agent who haseffective control over their employment cannot operate to relieve a labor organi-zation or an employer of responsibility any more than the instigator of a crimecan be absolved by the fact that the crime was accomplished through the agencyof a hired or coerced accomplice.And in this case, it is noteworthy, as appearsbelow, that negotiations for union membership of Putnam employees were carriedon by Respondent and a representative of Wand.InPhelps Dodge Corporation v. N.L.R.B.,313 U.S. 177, the employer unsuc-cessfully contended that it was not an unfair labor practice to refuse employmentto one not his employee.The Court responded that.disputesmay ariseregardless of whether the disputants stand in the proximate relation of employerand employee. .InN.L.R.B. v. Russell Manufacturing Co.,187 F. 2d 296 (C.A. 5), the courtrecognized the issue and set aside a Board order in part on the ground that thecorporate defendant had no knowledge of the acts of an individual and had no"control" over certain individual respondents.This can hardly be argued in theinstant case where Wand did indeed exercise its control not only to oust the twocomplainants but further to break off business relations with the employer of thecomplainants.InUtah Construction Co.,95 NLRB 196, 203, the Board approved thePhelpsDodgerationalewith respect to an employee of a railroad whom the employerdiscriminatorily refused to hire.InAmerican Newspaper Publishers Association v. N.L.R.B.,193F. 2d 782(C.A. 7), the court pointed out that the use of the term "an employee" underSection 8(b)(2) of the Act was not limited to a particular employee. See alsoInternationalUnion, United Mine Workers et al. (Jones & Laughlin Steel Corp.)v.N.L.R.B.,184 F. 2d 392 (C.A., D.C.).InN.L.R.B. v. Carpet, Linoleum and Resilient Tile Layers, Local Union No.419, etc. (Lauren Burt, Inc.),213 F. 2d 49 (C.A. 10), the court enforced a Boardfinding of discrimination with respect to an employee on loan to another companynot engaged in commerce under the Act.8 The court pointed out that except forstatementsmade by the respondent labor organization to the employer who hadloaned out the employee, the latter would have returned to his original job.Finally, inRadio Officers' Union, supra,the Supreme Court pointed out thattheAct does not require that the employees discriminated against be the onesencouraged for purposes of making out a violation of Section 8(a)(3) of the Act..8 In this respect compareUnitedAssociationof Journeymen and Apprentices, etc.,Local 420 (The Frick Company,et al.),116 NLRB 119, 120. LOCAL 911, INT'L BROTHERHOOD OF TEAMSTERS, ETC.513This is not to say that in all cases of pressure on an employer not the employerof the employees who are the ultimate object of the pressure a chain of directcausation is made out, for in some cases the chain may indeed be a remote ortenuous one.But there is nothing remote or nonproximate about the present casewhere direct action was sought by Respondent and direction action was takenagainst specific individuals by the party who was the object of the pressure andwho had the actual power to oust them from the job.Wand was in no differentposition than any other employer who is warned by well-established doctrine toresistallpressures, nomatter how great, to compel the commission of unfairlabor practices.N.L.R.B. v. Lloyd A. Fry Roofing Company, et al.,193 F. 2d 324(C.A. 9); J. A.UtleyCompany v. N.L.R.B.,217 F. 2d 885 (C.A. 6); andN.L.R.B. v. Hudson Motor Car Company,128 F. 2d 528 (C.A. 6).For, as Member Jenkins recently stated in a concurrence, "While mystical se-mantics may have their place as an intellectual exercise, they have no place in theinterpretation of a statute designed to effectuate an economic policy.The statute,if it is to accomplish its avowed purpose, must be construed in the light of theeconomic realities of commercial life.Many who would resist physical coercionwith a stout heart quail before the fear of economic reprisal."Drivers, Chauffeursand Helpers Local 639, etc. (Curtis Brothers, Inc.),119 NLRB 232. I believe itto be obvious that a contrary view, permitting the subterfuge of exerting pressureon one other than the direct employer ignores the congressional objective in theAct of insulating employers and employees not directly concerned with a disputefrom its complications.In sum, considering the broad language of the statute and taking cognizanceof its objectives, one is impelled to conclude that Wand discriminated against theseemployees within the meaning of Section 8(a)(3) of the Act and that Respondentcaused Wand, an employer, to so discriminate. 1 accordingly find that Respondenthas thereby engaged in unfair labor practices within the meaning of Section 8(b)(2) of the Act. I further find that by such conduct, Respondent has coerced em-ployees in the exercise of the rights guaranteed by Section 7 of the Act and hasengaged in conduct violative of Section 8(b)(1)(A) of the Act.9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with the operations of Wand and Putnam described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent caused Wand to discriminate against JamesKeener and Gideon Parker and it will be recommended that Respondent makethem whole for any loss of pay suffered by reason of the discrimination againstthem.It appearing that their employment on the Wand project would have endedat a later undetermined date for nondiscriminatory reasons, reinstatement will notbe recommended. Said loss of pay, based upon earnings which Keener and Parkernormally would have earned from the date of the discrimination against them,March 6, 1957, to the date their employment on the Wand project would other-wise have terminated, less net earnings, shall be computed in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289. SeeN.L.R.B.v. Seven-Up Bottling Company,344 U.S. 344.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Wand and Putnam are engaged in commerce within the meaning of Section2(6) and (7) of the Act.'In view of the foregoing conclusions, I deem it unnecessary to pass on whetherRespondent also attempted to cause Putnam to discriminate against its employees, forthe remedy therefor would be similar to that hereinafter recommended.505395-59-vol. 12234 514DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Local 911, International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, AFL-CIO, is a labororganization within the mean-ing of Section 2(5) of the Act.3.By causing an employer to discriminateagainst James Keener and GideonParker in violation of Section 8(a)(3) of the Act, Respondenthas engaged inunfair labor practices within the meaning of Section 8(b) (2) of the Act.4.By the foregoing conduct, Respondent has restrainedand coerced employeesin the exercise of the rights guaranteed in Section 7 of the Act,thereby engagingin unfair labor practices within the meaning of Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEES OF NED PUTNAM AND WAND CORPORATION AND ToALL MEMBERS OF LOCAL 911,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT cause or attempt to cause Wand Corporation or any otheremployer whose operations affect commerce to discriminate against any em-ployee in violation of Section 8(a)(3) of the Act.WE WILL NOT restrain or coerce employees in the right to refrain fromengaging in the exercise of the rights guaranteed by Section 7 of the Act,except to the extent that such right may be affected by an agreement executedin conformity with Section 8(a)(3) of the Act.WE WILL make whole James Keener and Gideon Parker for any loss ofpay suffered as a. result of the discrimination against them.LOCAL 911,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Joint Council of TeamstersNo. 37and Local No.501, eachaffiliatedwithInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen,and Helpers of AmericaandWarren Z.PayneandLocals Nos.162, 58, 900,569, 324, 321,962, 911, 883,57, 689,each affiliated with Joint Council No.37 and Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men, and Helpers of America,and Portland Home BuildersAssociation,Inc., Parties to the Contract.Cabe No. 36-CB-141.December 18, 1958DECISION AND ORDEROn October 7, 1957,Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding finding122 NLRB No. 72.